United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 14, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-20864
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CURTIS GREER,

                                     Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. 4:03-CR-152-2
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and PRADO, Circuit
Judges.

PER CURIAM:*

     Curtis Greer appeals from his conviction for conspiracy to

possess and possession with intent to distribute crack cocaine

and aiding and abetting.    He argues that he was denied his Sixth

Amendment right to effective assistance of counsel when

(1) counsel’s alleged miscalculation of the sentence exposure

under the terms of the proposed plea offer led Greer to reject

the plea and (2) counsel failed to object to the district court’s



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-20864
                                  -2-

omission of the requested jury instruction on eyewitness

identifications.

     A claim of ineffective assistance of counsel generally

cannot be addressed on direct appeal unless the claim has been

presented to the district court.     United States v. Navejar, 963

F.2d 732, 735 (5th Cir. 1992); United States v. Higdon, 832 F.2d

312, 313-14 (5th Cir. 1987); see also Massaro v. United States,

538 U.S. 500, 505 (2003).     We resolve claims of inadequate

representation on direct appeal only in “rare” cases where the

record allows a fair evaluation of the claim’s merits; Greer’s is

not such a case.     See Navejar, 963 F.2d at 735.   The record is

devoid of the factual development necessary to determine whether

but for counsel’s alleged miscalculation of Greer’s sentence

exposure, Greer would have accepted the Government’s plea offer

and received a lesser sentence and, additionally, the reasons

underlying counsel’s alleged omission in failing to object to the

jury charge.     See Strickland v. Washington, 466 U.S. 668, 687

(1984).   These issues are therefore best raised in a 28 U.S.C.

§ 2255 proceeding.

     AFFIRMED.